Concurring and Dissenting Opinion by
McDONALD, J.,
which WATTS, J., joins.
I agree with much, though not all, of the Majority opinion. In particular, I share the Majority’s concerns regarding the written policy of the Circuit Court of Baltimore City on access to court-ordered custody investigation reports. It is possible that application of that policy could, in some instances, result in prejudice to a party. But I would not apply a “presumption of prejudice” in the circumstances of this case.
Mother’s1 counsel should be commended for shining a light on this important issue. As the Court of Special Appeals indicated 30 years ago,2 a litigant in a custody case has a right to have access to the circuit court’s custody investigation report. But there is apparently some confusion in the Circuit Court for Baltimore City concerning its policy on access to such reports, and there appear to be disparate practices in other jurisdictions. As Mother’s counsel eloquently argued before us, this confusion may at times especially disadvantage *94self-represented litigants. These efforts of counsel, who represent Mother pro bono, exemplify the best of the legal profession and hopefully will improve the quality of justice in our courts.
What to do about it in this case is another question. Our appreciation for counsel’s service to the legal system does not mean that the decision of the Circuit Court concerning custody and visitation is unjust. The record before the Circuit Court provided an ample basis for the Circuit Court’s decision concerning custody and visitation.3 The relevant facts are summarized in the unreported opinion of the Court of Special Appeals and in this Court’s prior decision. See Sumpter v. Sumpter, 427 Md. 668, 673-75, 50 A.3d 1098 (2012). These facts included, among other things, sexual abuse of the children while in Mother’s custody, her enlistment (while she had custody of the children) of a convicted murderer to locate and assault a former boyfriend, and her contemporaneous convictions for assault and theft. After moving out of state and sending the children back to Maryland to live with her husband, Mother attempted to regain physical custody through deception and abduction. Unsurprisingly, the Circuit Court concluded that she had demonstrated “extremely poor judgment.”
It is not at all clear that Mother suffered any prejudice from the Circuit Court’s apparent misunderstanding of the access policy. Both of Mother’s counsel were given advance access to the custody investigation report, which did not make a custody recommendation, for an hour and a half. Most of the material in the report consisted of records already available to Mother. Counsel were able to use the report at the hearing to cross-examine the author of the report. In the Circuit Court, *95Mother’s counsel described the report as “entirely cumulative” of the testimony of the report’s author. As the Court of Special Appeals noted, Mother’s counsel has not argued that any of the attachments to the report contain anything that is “untrue, or misleading, or that ... needed to be rebutted or supplemented.” In the recent argument before us, Mother’s counsel focused more on the disadvantage a self-represented litigant might experience under the Circuit Court’s policy, rather than argue any specific prejudice to his client.
As the Majority opinion notes, before this Court reverses a decision, a complaining party must normally show prejudice— i.e., an “error that influenced the outcome of the case.” Majority op. at 82-88, 86-87, 80 A.3d at 1050, 1052-53. And the effect on the outcome must be “probable, not just possible.” Id. at 87-88, 80 A.3d at 1053. The Majority opinion overcomes this standard by employing a “presumption of prejudice.” Majority op. at 88-89, 80 A.3d at 1053-54.
As I understand it, the Majority would not apply a presumption of prejudice to every case governed by the Circuit Court’s policy, but only to cases in which the particular judge misunderstood the option under the policy to provide a copy to counsel by court order. The “presumption of prejudice” that the Majority derives from the Harris case4 is a burden-shifting presumption, not a conclusive presumption. Application of this presumption should not result in the automatic reversal of a custody and visitation decision. Thus, application of such a presumption does not require a different result or, in my view, eliminate the possibility that any error was harmless.5
*96Mother requested that we reverse the Court of Special Appeals with direction to vacate the custody and visitation provisions of the Circuit Court’s Judgment of Absolute Divorce. The Majority opinion reverses the decision of the Court of Special Appeals and remands for further proceedings consistent with its opinion, but maintains the current custody and visitation order pending further proceedings in the Circuit Court. Since the presumption underlying the reversal is not conclusive, it would seem that the Circuit Court has discretion to decide what, if any, further action to take in this case based on the entire record before it.6 Thus, the Majority opinion should not be taken as a direction as to the award of custody in this case.
Finally, I agree with the Majority that this issue should be referred to the Rules Committee to consider the views of various interested parties and to craft a rule that provides a uniform system — or at least minimum standards — for making custody investigation reports available to litigants in these cases.7 See Majority op. at 91-93 & n. 19, 80 A.3d at 1055-56 & n. 19.
Judge WATTS joins this opinion.

. Millicent Sumpter is designated as “Petitioner” in some of the filings in this Court and as "Appellant” in others, perhaps because she skipped the intermediate appellate court in her second trip to this Court, see Maryland Rule 8-111(a)(1). I will follow the Majority’s convention of referring to her simply as "Mother.”


. Denningham v. Denningham, 49 Md.App. 328, 431 A.2d 755 (1981) (Wilner, J.).


. It received little attention in the recent briefing before us, perhaps because no attorney appeared on behalf of Father to defend that decision. The Attorney General was invited by this Court to appear as amicus curiae to defend the Circuit Court policy, not to advocate on behalf of Father (who had no greater access to the report than Mother), and properly did not address the merits of the custody and visitation decision.


. Harris v. David S. Harris, P.A., 310 Md. 310, 319-20, 529 A.2d 356 (1987).


. It appears that, under the Majority’s view, Denningham itself was wrongly decided. In that case, the intermediate appellate court held that, although the father had been denied any access to the report, its content was "basically cumulative” of other information available to the father and the failure to provide access was harmless error that did not affect the circuit court’s decision to award custody to the mother. Denningham, 49 Md.App. at 338, 431 A.2d 755.


. If the custody decision is reopened, it seems likely that a new report would be necessary as it is now more than three years since the report in question was created.


. It is certainly difficult for us to fashion such guidelines in the narrow confines of a particular case. For example, while it is important, as Mother’s counsel has argued, that self-represented litigants have access in some fashion to a custody investigation report, it may be necessary to establish some limitations or safeguards on such access. Emotions run high in these cases, which sometimes necessitates protective orders; the disciplinary tools available to the court to control misuse of information may be less effective in controlling the conduct of a lay person than of an attorney.